DETAILED ACTION
1.	The present application is being examined under the pre-AIA  first to invent provisions. This office action is in response to the papers filed on 7/24/20.
2.	The instant application is a continuation of 16/120,007, filed 08/31/2018, now U.S. patent 10,738,353, which is a continuation of 14/774,662, filed 09/10/2015, now U.S. Patent 10,066,260, which is a national stage entry of PCT/US2014/026735, International Filing Date: 03/13/2014, which claims priority from provisional application 61858977, filed 07/26/2013 and claims priority from provisional application 61781016, filed 03/14/2013.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 11/4/20 is being considered by the examiner. All the reference cited therein have been considered by the examiner.

Claim status
4.	In the claim listing of 7/24/20 claims 1-20 are pending in this application.

Abstract -Objected
5.	The abstract filed on 7/24/20 is objected because it is not in line with the claimed invention. 


Claim Rejections - 35 USC § 112
6.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7.	Claims 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 14 is indefinite over the recitation of precursors including an acrylate or an acrylamide and a bromine functionalized acrylate or acrylamide because it is not clear if both acrylate (i.e., acrylate and bromine functionalized acrylate) or just acrylamide is required. 
	The instant specification in paragraph 0142 repeats the same phrase but does not provide further guidance. Also, instant specification does not provide an embodiment, wherein both acrylate or acrylamide and a bromine functionalized acrylate or a bromine functionalized acrylamide are needed in the claimed polymer matrix. Further clarification is required.
8.	Claim 14 recites the limitation "the thiobenzamide oligonucleotide complex" in line 6.  There is insufficient antecedent basis for “the” thiobenzamide oligonucleotide complex limitation in the claim. Applicant is suggested to use “the thiobenzoate oligonucleotide complex” instead to overcome the rejection.
9.	Claims 15-20 are indefinite because they are dependent from claim 14 and include all the limitations of claim 14. 
	In view of claim 14 not being clear, claim 14 has been interpreted to require either acrylate or acrylamide or a bromine functionalized acrylate or a bromine functionalized acrylamide. 

Claim Rejections - 35 USC § 102
10.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
11.	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.


12.	Claims 1-20 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Li et al (US 2013/0225421 published Aug. 29, 2013, cited in the IDS of 11/4/20).
The applied reference has a common assignee with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 102(e) might be overcome either by a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor or joint inventors (i.e., the inventive entity) of this application and is thus not the invention “by another,” or if the same invention is not being claimed, by an appropriate showing under 37 CFR 1.131(a).
	Regarding claim 1, Li teaches a  method of forming a polymer matrix array, the method comprising: treating a surface within a well of a well array with a surface compound including a surface reactive functional group and a radical-forming distal group; applying an aqueous solution including polymer precursors to the well of the well
array; and activating the radical-forming distal group of the surface coupling compound with an initiator and atom transfer radical polymerization (ATRP) catalyst to
initiate radical polymerization of the polymer precursors within the well of
the well array to form the polymer matrix array (Figs. 25-27 as shown below, paragraphs 0773-0790).
		
    PNG
    media_image1.png
    336
    350
    media_image1.png
    Greyscale

	Regarding claims 2 and 3, Li teaches the surface reactive functional group includes phosphonate (paragraphs 0773 and 0776) and the distal radical-forming group can include an amine or hydroxyl (paragraph 0778).
	Regarding claims 4 and 5, Li teaches that the well has a characteristic diameter in a range of 0.1 micrometers to 2 micrometers and the well has a thickness in a range of 0.01 micrometers to 10 micrometers (paragraphs 0116-0117).
	Regarding claim 6, Li teaches that the wells of the well array overlie sensors of a
sensor array, the wells corresponding to ion sensitive material of the sensors of the sensor array (Fig. 17 and paragraph 0764).
	Regarding claims 7-13, Li teaches that the polymer precursors include a radically polymerizable monomer wherein the radically polymerizable monomer includes
a vinyl-based monomer, wherein the vinyl-based monomer includes acrylamide, vinyl acetate, hydroxyalkylmethacrylate, variations or derivatives thereof or any combination thereof, wherein the polymer precursors include an oligonucleotide functionalized acrylamide the polymer precursors include N-(5- bromoacetamidylpentyl)acrylamide,  wherein the polymer precursors include a crosslinker, wherein the crosslinker is a bis-acrylamide (paragraphs 0767-0768 and 0775).
	Regarding claims 14-16, Li teaches a method comprising curing a polymer matrix within a well of an array of wells, the polymer matrix formed from precursors including an acrylate or an acrylamide and a bromine functionalized acrylate or acrylamide Fig. 25 and paragraphs 0767 and 0787) and applying a thiobenzoate oligonucleotide complex to the cured polymer, the thiobenzamide oligonucleotide complex reacting with the polymer matrix to form an oligonucleotide conjugated polymer matrix (paragraph 0800), wherein the bromine functionalized acrylate or acrylamide include N-(5-bromoacetamidylpentyl)acrylamide (paragraph 0767).
	Regarding claims 17 and 18, Li teaches applying a target polynucleotide
under amplification conditions to the oligonucleotide conjugated polymer matrix,
wherein the oligonucleotide comprises sequences complementary to a portion of the
target polynucleotide, wherein the oligonucleotide is extended based at
least in part on the target polynucleotide (paragraph 0106).
	Regarding claims 19 and 20, Li teaches sequencing the extended
oligonucleotide using a sensor operatively coupled to the well, wherein sequencing includes sequentially applying solutions including nucleotides to the polymer matrix and measuring a response with the sensor (paragraphs 0207 and 0645).

Pertinent arts
13.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
	Barnard et al (US 2014/0243224 published Aug. 28, 2014, effective filing date Feb. 26, 2013).
	Barnard teaches method of making an array can include the steps of (a) providing a solid support having a surface with a plurality of wells, the wells containing a gel material, the wells being separated from each other by interstitial regions on the surface, the interstitial regions segregating the gel material in each of the wells from the gel material in other wells of the plurality; (b) delivering a library of target nucleic acids to the wells of the solid support to produce an array of wells that have a single species of target nucleic acid attached to the gel material in each well, wherein different wells in the array have different target nucleic acid species from the library; and (c) amplifying the target nucleic acids attached to the gel material in the wells of the array to produce a clonal population of an individual target nucleic acid at each of the wells of
the array (Fig. 1 as shown below and paragraph 0008).

		
    PNG
    media_image2.png
    304
    404
    media_image2.png
    Greyscale


	
Conclusion
14.	No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NARAYAN BHAT Ph. D. whose telephone number is (571)272-5540. The examiner can normally be reached MON-THURS 8.00 am -6.30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 5712720731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NARAYAN BHAT
Primary Examiner
Art Unit 1634



/NARAYAN K BHAT/Primary Examiner, Art Unit 1634